Case 2:18-cv-07963-JCZ-KWR Document 40 Filed 03/26/19 Page 1 of 2




               IN THE UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF LOUISIANA

KOCH AND SCHMIDT, L.L.C.,               §
   Plaintiff,                           §
                                        §
v.                                      §                   NO. 2:18-CV-07963
                                        §
OFFSHORE DOMESTIC GROUP,                §                    SECTION: “A” (4)
LLC, and WILLIAM M. KALLOP              §
     Defendants                         §

        SUGGESTION OF DEATH—DEFENDANT WILLIAM M. KALLOP

      1.     Plaintiff is Koch and Schmidt, L.L.C.; defendants are Offshore

Domestic Group, LLC, and William M. Kallop.

      2.     This case is set for Settlement Conference on April 16, 2019.

      3.     This is to inform the Court and all parties that defendant William M.

Kallop died on March 24, 2019.

Respectfully submitted:




By:         /s/ Anthony L. Laporte          .




ANTHONY L. LAPORTE – “TRIAL ATTORNEY”
Texas State Bar No. 00787876
alaporte@hanszenlaporte.com
14201 Memorial Drive
Houston, Texas 77079
Telephone: 713-522-9444
Fax: 713-524-2580

~AND~
Case 2:18-cv-07963-JCZ-KWR Document 40 Filed 03/26/19 Page 2 of 2



SIDNEY A. COTLAR, APLC

By:        /s/ Sidney A. Cotlar
SIDNEY A. COTLAR
(Bar No 04430)
scotlar@bellsouth.net
4532 Transcontinental Drive
Metairie, LA 70006
Telephone: 504-779-5427
Fax: 504-779-5427
ATTORNEYS FOR DEFENDANTS




                                 CERTIFICATE OF SERVICE

       I certify that on     3-26     , 2019, the foregoing was electronically filed
using the Court’s CM/ECF filing system, which will provide notice and a copy of
this document to the following if a registered ECF filer in the United States
District Court for the Eastern District of Louisiana.

        R. Joshua Koch, Jr.
        jkoch@kochschmidt.com
        Jennifer E. Barriere
        jbarriere@kochschmidt.com
        KOCH & SCHMIDT, L.L.C.
        650 Poydras Street, Suite 2660
        New Orleans, LA 70130
        Tel: 504-208-9040
        Fax: 504-208-9041



         /s/ Anthony L. Laporte
ANTHONY L. LAPORTE




Koch & Schmidt v. Offshore Domestic                                              2
        Suggestion of Death
